 
PURCHASE AND SALE AGREEMENT
 
Eternal Energy Corp., with an address at 2549 West Main Street, Suite 202,
Littleton, Colorado 80120 ("Seller"), and Rover Resources, Inc., with an address
at Suite 302, 1620 West 8th Avenue, Vancouver, British Columbia V6J 1V4
("Buyer"), enter into this Purchase and Sale Agreement ("Agreement") in
consideration of Seller's agreement to sell, and Buyer's agreement to buy, the
assets described in this Agreement pursuant to the terms and conditions
hereinafter provided:
 
1.           Assets to be Purchased:  100% of Seller's right, title, estate and
interest in and to: (a) its 10% working interest in the oil and gas leases
described in Schedule "A" ("Leases") together with 100% of Seller's 10% working
interest in the oil, gas and other minerals in place, all rights in production
therefrom and all contract rights derived from associated agreements; and
(b) all agreements, permits, licences, documents of title, data, logs, reports,
interpretations, evaluations, files and all other property, assets and rights of
every nature and kind in any way relating to the Leases ("Associated
Interests").  Seller's interest in the aforesaid Leases and Associated Interests
is hereafter collectively referred to as the "Assets".
 
2.           Purchase Price:  Buyer will pay to Seller by wire transfer a total
of U.S. $1,000,000 as the purchase price for the Assets ("Purchase Price") to a
U.S. bank of Seller's choosing at the closing of the sale ("Closing").
 
3.           Effective Date:  The effective date of the sale of the Assets will
be April 1, 2010 ("Effective Date").  The parties acknowledge and agree that,
upon Closing, Buyer will assume and be responsible for 100% of all expenses and
obligations payable or owing in respect of the Assets subsequent to the
Effective Date but there will be no adjustment or accrual with respect to any
expenses and obligations paid or incurred by Seller prior to the Effective Date.
 
4.           Closing:  Closing of the purchase of the Assets shall take place on
the Closing Date (as defined below) in Buyer's Vancouver offices concurrent
with, and subject to, the closing of the Royalty Sale as hereafter
defined.  Seller shall provide Buyer with an industry standard assignment in
respect of its interest in the Leases, along with the original recorded Leases
and a bill of sale if required, at Closing and shall deliver to Buyer all of its
lease and agreement files and other records pertaining to the Assets as soon as
commercially reasonable following Closing. Each party shall also deliver such
further documentation as the other party may reasonably request to complete the
transactions contemplated hereby including, without limitation, officer's
certificates in respect of each party's representations and warranties and the
Termination Agreement described in Section 29 hereof. All documentation
delivered at Closing shall be in form and substance satisfactory to the parties,
acting reasonably.  The closing date for the completion of these transactions
shall be the later of the following:  (a) April 7, 2010; and (b) the third
business day following the date upon which the parties have received regulatory
approval for the transactions as contemplated in the Royalty Sale (as defined
below) (the "Closing Date").
 
5.           Pre-Closing Operations:  From and after the date of this Agreement
and through to and including the Closing Date, Seller shall maintain the Assets
in the ordinary course of business, consistent with past practice and applicable
law, and shall perform and comply with Seller's obligations under the Leases and
all other agreements affecting the Assets and shall not, without Buyer's prior
written consent, commence or consent to any operation in respect of the Assets,
remove or dispose of any Assets, amend any Lease or other agreement affecting
the Assets or grant any security interest in respect of the Assets.
 

--------------------------------------------------------------------------------


 
6.           Review Period:  Seller agrees that Buyer shall have until March 31,
2010 to conduct a search of the applicable records of Divide County, North
Dakota and any records in Seller's possession for the purpose of confirming
Seller's title to its interest in the Assets ("Review Period").  On or before
the end of the Review Period, Buyer shall advise Seller in writing if in Buyer's
sole opinion, acting reasonably, Seller's title to such interests is sufficient
and that it wishes to proceed with the subject purchase and sale.  Failure to
provide Seller with such a notice prior to the expiration of the Review Period
will be deemed to be an irrevocable election by Buyer to proceed.
 
7.           Liability:
 
 
7.1
Seller:  Before and after Closing, Seller shall remain liable for all
liabilities and obligations in respect of the Assets existing or that arise out
of events occurring prior to the Effective Date and Seller shall discharge and
satisfy such liabilities and obligations and indemnify Buyer from and against
any and all losses, damages, expenses (including reasonable legal and other
professional fees), liabilities (whether accrued, actual, contingent, latent or
otherwise), judgments, penalties, fines, claims, lawsuits, causes of action,
proceedings, investigations and demands or other obligations of whatever nature
or kind and all costs incurred in investigating or pursuing any of the foregoing
or any proceeding relating to any of the foregoing ("Claims") associated
therewith.

 
 
7.2
Buyer:  Upon Closing, Buyer shall assume 100% of all liabilities and obligations
in respect of the Assets, including those arising under the Leases or any other
agreements listed in Schedule "A", arising or that arise out of events occurring
after the Effective Date and Buyer shall discharge and satisfy such liabilities
and obligations and indemnify Seller from and against any and all Claims
associated therewith.

 
 
7.3
Intervening Liabilities and Obligations:  Notwithstanding the foregoing, should
any liability or obligation arise after the Effective Date but prior to Closing
which would materially affect the value of the Assets, then Buyer shall have the
option prior to Closing to terminate the proposed purchase and sale by giving
Seller written notice.

 
8.           Representations of Seller:  Seller makes the following
representations and warranties to Buyer, all of which shall be true and accurate
in all material respects as of the Closing:
 
 
8.1
Organization and Standing:  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.

 
 
8.2
Power and Authority:  Seller has all requisite power and authority to carry on
its business as presently conducted, to enter into this Agreement and to perform
its obligations hereunder and this Agreement has been approved by all necessary
corporate action on the part of Seller.  The consummation of this Agreement will
not violate, nor be in conflict with, (a) any provision of the governing
documents of Seller, (b) any agreements to which Seller is a party, or (c) any
judgment, decree, ordinance, law, regulation or permit. In particular, the
within sale and the proposed sale to Ryland Oil Corporation ("Ryland") of
Seller's royalty interests in respect of Pebble Petroleum Inc.'s Saskatchewan
properties (the "Royalty Sale") does not constitute a sale of substantially all
of Seller's assets and, consequently, Seller does not require the approval of
its shareholders to enter into this Agreement or to perform its obligations
hereunder.

 
2

--------------------------------------------------------------------------------


 
 
8.3
Enforceability:  This Agreement and all other agreements and instruments
executed in accordance herewith shall constitute the valid and binding
obligation of Seller enforceable in accordance with their respective terms
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization or similar laws affecting the rights of creditors generally and
subject to the general principles of equity.

 
 
8.4
Litigation:  To the best of Seller's knowledge, there is no claim, lawsuit,
accident investigation, arbitration or administrative proceeding pending or
threatened in any venue involving Seller or the Assets which would or might have
an adverse effect on the Assets or the ability of Seller to consummate the
transactions contemplated by this Agreement.

 
 
8.5
Material Agreements:  All of the material agreements which relate to or
otherwise affect the Assets are listed in Schedule "A".

 
 
8.6
Taxes Paid:  All taxes and assessments based upon or measured by the ownership
of the Assets which have become due and payable prior to the Effective Date have
been timely paid and any of the foregoing which need to be paid prior to Closing
will likewise be timely paid.

 
 
8.7
Lease Burdens Paid:  All rentals and other financial burdens arising under the
Leases have been timely and properly paid and will continue to be timely and
properly paid up to Closing.

 
 
8.8
Title:  To the best of Seller's knowledge, Seller is entitled to receive the
working and net revenue interests ("Working Interests" and "Net Revenue
Interests") set forth in Schedule "A".  Seller is entitled to receive not less
than the Net Revenue Interests for hydrocarbons produced, saved and marketed
from the Leases.  Seller's obligation to pay and bear costs and expenses in
respect of the Leases is not greater than the Working Interests and the Working
Interests and the Net Revenue Interests are not subject to reduction (by
reference to payout of a well or otherwise) or to change to an interest of any
other size or nature.

 
 
8.9
Validity of Leases:  Seller has not received any notices of default in respect
of the Leases or any other agreements related to the Assets and, to the best of
Seller's knowledge, the foregoing Leases and agreements are in full force and
effect.

 
 
8.10
No Consents or Rights of First Refusal:  There are no consents required or
rights of first refusal or similar rights triggered as a result of the
contemplated sale of the Assets other than Buyer's consent as provided in the
Existing JOA (as defined below).

 
3

--------------------------------------------------------------------------------


 
 
8.11
Compliance with Laws:  To the best of Seller's knowledge, all laws, rules,
regulations, ordinances and orders of all local, state and federal governmental
bodies having jurisdiction over the Assets have been complied with.

 
 
8.12
No Proposals or Commitments:  To the best of the Seller's knowledge, no
proposals or commitments exist that would obligate Buyer to make expenditures
after the Effective Date other than routine expenses incurred in the normal
operation of the Assets.

 
 
8.13
Environmental:  To the best of Seller's knowledge, no physical operations have
been conducted to date in respect of the Assets and, consequently, there are no
environmental violations or compliance orders affecting the Assets.

 
 
8.14
Contracts:  There are no gas contracts, gas balancing or similar arrangements,
agreements for the transportation, processing or disposal of hydrocarbons, joint
operating agreements (other than the existing joint operating agreement between
Buyer and Seller in respect of the Leases dated for reference October 26, 2006
and referred to herein as  the "Existing JOA") or contract operating agreements
affecting the Assets.

 
 
8.15
No Areas of Mutual Interest: None of the Leases is subject to an agreement which
provides for an area of mutual interest other than the area of mutual interest
reflected in the Existing JOA, the foregoing area of mutual interest to be
terminated at Closing as contemplated by Section 28 hereof.

 
 
8.16
Full Disclosure:  To the best of Seller's knowledge, none of the above
representations and warranties fails to state a material fact necessary to make
the statements contained therein not misleading.

 
9.           Representations of Buyer:  Buyer makes the following
representations and warranties to Seller, all of which shall be true and
accurate in all material respects as of the Closing:
 
 
9.1
Organization and Standing:  Buyer is a corporation duly organized and validly
existing under the laws of the State of Nevada and is authorized to conduct
business in the State of North Dakota.

 
 
9.2
Power and Authority:  Buyer has all requisite power and authority to carry on
its business as presently conducted, to enter into this Agreement and to perform
its obligations hereunder and this Agreement has been approved by all necessary
corporate action on the part of Buyer.  The consummation of this Agreement will
not violate, nor be in conflict with, (a) any provision of the governing
documents of Buyer, (b) any agreements to which Buyer is a party, or (c) any
judgment, decree, ordinance, law, regulation or permit.

 
 
9.3
Enforceability:  This Agreement and all other agreements and instruments
executed in accordance herewith shall constitute the valid and binding
obligation of Buyer enforceable in accordance with their respective terms
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization or similar laws affecting the rights of creditors generally and
subject to the general principles of equity.

 
4

--------------------------------------------------------------------------------


 
10.           Conditions of Closing:  In addition to any other conditions set
out in this Agreement, the obligations of the parties to close the subject
transactions shall be subject to satisfaction of the following conditions which
may be waived by notice in writing:
 
 
10.1
Compliance with Agreement:  Each party shall have delivered all documents
required to be delivered by it and otherwise complied with the terms of this
Agreement in all material respects.

 
 
10.2
Representations and Warranties:  The representations and warranties of each
party shall be true and accurate in all material respects on and as of Closing.

 
 
10.3
No Material Adverse Change:  Prior to Closing, no material adverse change in the
Assets or the business conducted in relation thereto shall have occurred,
whether by casualty or otherwise.

 
 
10.4
Concurrent Closing of Royalty Sale:  Ryland and Seller shall concurrently close
the Royalty Sale.

 
11.           Casualty:  The risk of loss due to fire or other casualty or
condemnation shall be with Seller at all times prior to the Effective Date and
shall be borne 100% by Buyer thereafter. If any material portion of the Assets
shall be damaged, destroyed or condemned prior to the Effective Date (or if
condemnation is threatened), Seller and Buyer shall each have the right to
terminate this Agreement at or prior to Closing without further obligation to
the non-terminating party.
 
12.           Survival:  The representations and covenants of Buyer and Seller
shall survive Closing for a period of 12 months and shall be deemed to apply to
all agreements and instruments executed in accordance herewith, it being the
express intention of the parties that there shall not be any merger of the
aforesaid representations and covenants notwithstanding any rule of law, equity
of statute to the contrary, all such rules being waived. Each of Buyer and
Seller shall indemnify the other from and against all Claims arising within the
aforesaid survival period which are occasioned by reason of a representation
being untrue or inaccurate.
 
13.           No Consequential Damages: No party shall be liable to the other
hereunder for indirect, consequential, special or punitive damages including,
without limitation, loss of future revenue, income or profits, diminution of
value or loss of business reputation or opportunity.
 
14.           Press Releases:  The parties each acknowledge that the other is a
publicly traded entity and that each shall be required to issue a press release
concerning this Agreement and the transactions contemplated hereunder.  Nothing
herein shall prevent a party from furnishing any information to any governmental
agency or regulatory authority or to the public insofar and to the extent such
disclosure is required by applicable law (including, without limitation,
securities laws or the rules or regulations of any stock exchange applicable to
such party), provided that a party which proposes to make such a public
disclosure shall, to the extent reasonably possible, provide the other party
with a draft of such statement in sufficient time prior to its release to enable
such other party to review such draft and advise the disclosing party of any
comments it may have with respect thereto.
 
5

--------------------------------------------------------------------------------


 
15.           Amendment:  This Agreement may only be amended by a formal written
instrument executed by proper signing officers for the parties.
 
16.           Waiver:  The parties acknowledge and agree that any waiver of the
provisions of this Agreement shall only be binding upon the waiving party if
evidenced in writing and signed on behalf of the waiving party; any such waiver
shall apply only to the particular breach, default, obligation or provision
specifically identified and waived and not to any other breaches, defaults,
obligations or provisions, whether or not similar; any such waiver shall not
constitute a continuing waiver unless expressly stated; and any delay or
omission on the part of a party in exercising any right or power under this
Agreement shall not impair the ability of such party to exercise such right or
power or be considered to be a waiver of, or acquiescence to, any breach or
default.
 
17.           Notices:  Any notices which may be required to be given under the
terms of this Agreement shall be in writing and shall be considered duly
delivered if personally delivered or sent by facsimile to the addresses of the
parties as set out below:
 
If to Buyer:
 
If to Seller:
 
 
 
Rover Resources, Inc.
 
Eternal Energy Corp.
Suite 302, 1620 West 8th Avenue
 
2549 West Main Street, Suite 202
Vancouver, British Columbia
 
Littleton, Colorado
V6J 1V4
 
80120
Facsimile:     
604.639.4458
 
Facsimile:     
303.798.5767
Attn: 
Gerry Shields
 
Attn:  
Brad Colby
 
President
   
Chief Executive Officer

 
18.           Non-Assignable: This Agreement is not assignable by either party.
 
19.           Inurement:  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, receivers,
receiver-managers and trustees.
 
20.           Headings:  The headings utilized in this Agreement are inserted
for convenience of reference only and shall not affect the construction of the
provisions hereof.
 
21.           Gender and Number:  This Agreement shall be read with all changes
in gender and number as may be required by the context.
 
22.           Conflict:  Wherever any provision, whether express or implied, of
any schedule conflicts or is at variance with any provision of the main body of
this Agreement, the provision in the main body shall prevail. Wherever any
provision, whether express or implied, of this Agreement conflicts or is at
variance with any documentation issued in furtherance thereof, the provision of
this Agreement shall prevail.
 
23.           Weekend or Holiday Dates:  If any date for the payment of monies
or the fulfillment of an obligation or any other stipulated deadline falls on a
Saturday, Sunday or statutory holiday, such date will be postponed to the next
following business day unless the parties expressly agree to the contrary.
 
6

--------------------------------------------------------------------------------


 
24.           Governing Law/Courts:  This Agreement shall, in all respects, be
subject to, interpreted, construed and enforced in accordance with and under the
laws of the State of Colorado and shall, in every regard, be treated as a
contract made in the State of Colorado.  To the extent that the location of the
Leases in the State of North Dakota requires the application of the laws in
force in the State of North Dakota, such laws shall be adduced as evidence in
the Colorado courts having jurisdiction in respect of a dispute arising
hereunder.
 
25.           Invalidity of Provisions:  If any provision of this Agreement or
the application thereof to any party or circumstance shall to any extent be held
invalid, illegal or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement, the application of such provision to parties or
circumstances other than those to which it is held invalid, illegal or
unenforceable or the validity, legality or enforceability of such provision in
any other jurisdiction shall not in any way be affected or impaired thereby and
such provision shall be severable from this Agreement to the extent of such
invalidity, illegality or unenforceability.
 
26.           Negotiated Transaction:  The parties have participated jointly in
the negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties and no presumption or burden of proof shall
arise favouring or disfavouring any party by virtue of the authorship of any
provision of this Agreement.
 
27.           Further Assurances, Intent:  It is Seller's intent to convey to
Buyer 100% of Seller's right, title, estate and interest in the Assets, legal,
beneficial or equitable. In this regard, Seller agrees to execute and deliver to
Buyer all such instruments, conveyances and other documents and do such other
acts not inconsistent with the terms of this Agreement as may be necessary or
advisable to carry out Seller's intent as stated herein.
 
28.           Amendment of the Existing JOA:  On Closing, the parties shall
enter into an agreement amending the Existing JOA by replacing Exhibit “A” and
Exhibit “A-4” attached to and forming part of the Existing JOA with the new
exhibits attached to this Agreement and marked as Exhibit “A” and Exhibit “A-4”
minus the Leases (the foregoing to set out the legal descriptions and other
information respecting the lands which will be subject to the Existing JOA
post-Closing).  Upon execution and delivery of the agreement amending the
Existing JOA, Exhibit “A” and Exhibit “A-4” attached hereto (minus the Leases)
shall replace and supersede the original Exhibits “A” and “A-4” attached to the
Existing JOA and there shall be no further area of mutual interest as originally
provided in the Existing JOA.
 
29.           Termination of the Letter Agreement dated October 26, 2006:  As a
condition to Closing, the parties agree to execute and deliver a termination
agreement ("Termination Agreement") in respect of the Letter Agreement dated
October 26, 2006 among Seller, Buyer, 0770890 B.C. Ltd. (now Pebble Petroleum
Inc. by name change), Fairway Exploration LLC and Prospector Oil, Inc.
 
30.           Complete Agreement:  This Agreement constitutes the complete
agreement between the parties regarding the purchase and sale of the Assets and
shall supercede all prior agreements between the parties in relation thereto,
whether written or oral. In addition, Seller acknowledges and agrees that this
Agreement and the agreement providing for the Royalty Sale supercede and replace
that certain Letter Agreement dated November 25, 2009 between Ryland and Seller,
and the Lock Up Agreements executed in conjunction therewith by the officers and
directors of Seller pursuant to which Buyer was going to acquire all of the
issued and outstanding shares of common stock of Seller.
 
7

--------------------------------------------------------------------------------


 
31.           Counterpart Execution/Delivery:  This Agreement may be executed in
one or more counterparts, each of which shall be considered an original but all
of which together shall constitute one and the same instrument. In addition,
facsimile or scanned email copies of executed counterparts shall be conclusively
regarded for all purposes as originally executed counterparts pending the
delivery of the originals.
 
This Purchase and Sale Agreement executed this 26th day of March, 2010.
 

 

SELLER:   BUYER:           Eternal Energy Corp.   Rover Resources, Inc.        
  Per:   /s/ Bradley M. Colby   Per: /s/ Gerald J. Shields   Bradley M. Colby  
  Gerald J. Shields  
Chief Executive Officer
   
President
         

 
 
8

--------------------------------------------------------------------------------


 


 